DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:
in claim 1, line 4: “a” should be inserted before “connecting line”;
in claim 1, line 23: “a” should be inserted before “human body”; and
in claim 1, lines 21-22: “mode and supplies” should be “mode, supplies”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the electrode control block (43)…transmits to the analog front-end signal acquisition block (44)” in lines 20-24, but it is not clear what is being transmitted.  
Claims 2-4 are rejected by virtue of their dependence from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article “A 13-Channel 1.53-mW 11.28-mm2 Electrical Impedance Tomography SoC Based on Frequency Division Multiplexing for Lung Physiological Imaging” (the Oct. 2019 Liu Article)(cited by the Applicant).  The Oct. 2019 Liu Article is considered prior art because the foreign priority document, Singapore Patent Application No. 10201809972V, does not appear to support the full subject matter of claim 1 such that it cannot be relied upon as the effective filing date of the claimed invention, the publication date of the Oct. 2019 Liu Article is earlier than the filing date of the present U.S. application, and there are more authors to the Oct. 2019 Liu Article than the inventive entity of the present application.
With respect to claim 1, the Oct. 2019 Liu Article teaches an electrical impedance tomography system with frequency division multiplexing based data compression, comprising
electrodes (the electrodes in FIG. 1 of the Oct. 2019 Liu Article), 
connecting line (the connection cable in FIG. 1 of the Oct. 2019 Liu Article), 
an electrical impedance tomography chip (the EIT IC in FIG. 1 of the Oct. 2019 Liu Article), 
a universal serial bus (the USB cable in FIG. 1 of the Oct. 2019 Liu Article)), and 
a computer (the computer in FIG. 1 of the Oct. 2019 Liu Article), 
wherein the electrodes (1) comprise M number of identical discrete electrodes E1, E2, . . . EM-1, EM), M is a positive integer that is more than 2 (the 16 electrodes of the Oct. 2019 Liu Article), 
the electrical impedance tomography chip (4) comprises a clock generator (the clock generator of the Oct. 2019 Liu Article) having an output end, a current stimulator (the current stimulator of the Oct. 2019 Liu Article) having a clock input end and an output end, an electrode control block (the electrode switching control of the Oct. 2019 Liu Article) having a clock input end, an analog front-end signal acquisition block (the CH1…CH13 of the Oct. 2019 Liu Article) having a clock input end, and a data compression and sampling block (the data combination and sampling block of the Oct. 2019 Liu Article) having a clock input end, 
the output end of the clock generator (41) is connected to the clock input ends of the current stimulator (42), the electrode control block (43), the analog front-end signal acquisition block (44), and the data compression and sampling block (45) for generating clock signals required for each part of the chip (see FIG. 2 of the Oct. 2019 Liu Article),
the output end of the current stimulator (42) is connected to one end of the M numbers of the electrodes (1), respectively, via the electrode control block (see FIG. 2 of the Oct. 2019 Liu Article), 
the electrode control block (the electrode switching control of the Oct. 2019 Liu Article) switches the electrodes (the 16 electrodes of the Oct. 2019 Liu Article) between an current injection mode and a signal acquisition mode and supplies current generated by the current stimulator (the current stimulator of the Oct. 2019 Liu Article) to the electrodes (the 16 electrodes of the Oct. 2019 Liu Article) that are in the current injection mode to inject a current having a frequency safe for human body and in the meantime, acquires voltage signals from the electrodes (the 16 electrodes of the Oct. 2019 Liu Article) that are in the signal acquisition mode, and transmits to the analog front-end signal acquisition block (44), 
the analog front-end signal acquisition block (the CH1…CH13 of the Oct. 2019 Liu Article) comprises analog front-end signal acquisition circuits having (M−3) numbers of channels being a first channel analog front-end signal acquisition circuit, a second channel analog front-end signal acquisition circuit, . . . , a seventh channel analog front-end signal acquisition circuit, . . . , and up to a (M−3)th channel analog front-end signal acquisition circuit, and 
the analog front-end signal acquisition circuit of each channel comprises two output ends so that a total number of output ends is 2(M−3)(see FIG. 2 of the Oct. 2019 Liu Article).
With respect to claim 2, the Oct. 2019 Liu Article teaches that the data compression and sampling block (the data combination and sampling block of the Oct. 2019 Liu Article) comprises 
2(M−3) numbers of choppers (the choppers of the Oct. 2019 Liu Article), each having an input terminal and output end, 
a first adder (one of the adders of the Oct. 2019 Liu Article) and a second adder (the other one of the adders of the Oct. 2019 Liu Article), each having an output end, and 
a first delta-sigma modulator (the DSM1 of the Oct. 2019 Liu Article) and a second delta-sigma modulator (the DSM2 of the Oct. 2019 Liu Article), each having an input end, 
wherein the 2(M−3) numbers of the outputs of the (M−3)-channel analog front-end signal acquisition block are respectively connected to the input terminals of the 2(M−3) choppers (see FIG. 2 of the Oct. 2019 Liu Article), 
the 2(M−3) numbers of the choppers shifts signals received to M−3 different frequency bands fc,2, . . . , fc,M-3 (see FIG. 2 of the Oct. 2019 Liu Article), 
output signals of the output ends of the 2(M−3) numbers of the choppers are divided into a first group and a second group (see FIG. 2 of the Oct. 2019 Liu Article), and 
the two groups of the output signals enter the first adder and the second adder, respectively (see FIG. 2 of the Oct. 2019 Liu Article), and 
the first adder and the second adder are configured to combine collected signals into two data streams for quantization to realize frequency division multiplexing based data compression (see FIG. 2 of the Oct. 2019 Liu Article).
With respect to claim 3, the Oct. 2019 Liu Article teaches that the input end of the first delta-sigma modulator (the DSM1 of the Oct. 2019 Liu Article) is connected to the output end of the first adder (one of the adders of the Oct. 2019 Liu Article), the input end of the second delta-sigma modulator (the DSM2 of the Oct. 2019 Liu Article) is connected to the output end of the second adder (the other one of the adders of the Oct. 2019 Liu Article), the first and second delta-sigma modulators quantize data stream obtained by the adders, and transfer the data stream to the computer (6) through the universal serial bus (5), and the computer (6) conducts data processing and imaging (see FIG. 1 of the Oct. 2019 Liu Article).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article “A 13-Channel 1.53-mW 11.28-mm2 Electrical Impedance Tomography SoC Based on Frequency Division Multiplexing with 10x Throughput Reduction” (the Feb. 2019 Liu Article)(cited by the Applicant).  The Feb. 2019 Liu Article is considered prior art because the foreign priority document, Singapore Patent Application No. 10201809972V, does not appear to support the full subject matter of claim 1 such that it cannot be relied upon as the effective filing date of the claimed invention, the publication date of the Feb. 2019 Liu Article is earlier than the filing date of the present U.S. application, and there are more authors to the Feb. 2019 Liu Article than the inventive entity of the present application.
With respect to claim 1, the Feb. 2019 Liu Article teaches an electrical impedance tomography system with frequency division multiplexing based data compression, comprising
electrodes (the electrodes in FIG. 22.6.1 of the Feb. 2019 Liu Article), 
connecting line (the connection cable in FIG. 22.6.1 of the Feb. 2019 Liu Article), 
an electrical impedance tomography chip (the EIT IC in FIG. 22.6.1 of the Feb. 2019 Liu Article), 
a universal serial bus (the USB cable in FIG. 22.6.1 of the Feb. 2019 Liu Article)), and 
a computer (the laptop in FIG. 22.6.1 of the Feb. 2019 Liu Article), 
wherein the electrodes (1) comprise M number of identical discrete electrodes E1, E2, . . . EM-1, EM), M is a positive integer that is more than 2 (the 16 electrodes of the Feb. 2019 Liu Article), 
the electrical impedance tomography chip (4) comprises a clock generator (the clock generator of the Feb. 2019 Liu Article) having an output end, a current stimulator (the current stimulator of the Feb. 2019 Liu Article) having a clock input end and an output end, an electrode control block (the electrode switching control of the Feb. 2019 Liu Article) having a clock input end, an analog front-end signal acquisition block (the CH1…CH13 of the Feb. 2019 Liu Article) having a clock input end, and a data compression and sampling block (the data combination and sampling block of the Feb. 2019 Liu Article) having a clock input end, 
the output end of the clock generator (41) is connected to the clock input ends of the current stimulator (42), the electrode control block (43), the analog front-end signal acquisition block (44), and the data compression and sampling block (45) for generating clock signals required for each part of the chip (see FIG. 22.6.2 of the Feb. 2019 Liu Article),
the output end of the current stimulator (42) is connected to one end of the M numbers of the electrodes (1), respectively, via the electrode control block (see FIG. 22.6.2 of the Feb. 2019 Liu Article), 
the electrode control block (the electrode switching control of the Feb. 2019 Liu Article) switches the electrodes (the 16 electrodes of the Feb. 2019 Liu Article) between an current injection mode and a signal acquisition mode and supplies current generated by the current stimulator (the current stimulator of the Feb. 2019 Liu Article) to the electrodes (the 16 electrodes of the Feb. 2019 Liu Article) that are in the current injection mode to inject a current having a frequency safe for human body and in the meantime, acquires voltage signals from the electrodes (the 16 electrodes of the Feb. 2019 Liu Article) that are in the signal acquisition mode, and transmits to the analog front-end signal acquisition block (44), 
the analog front-end signal acquisition block (the CH1…CH13 of the Feb. 2019 Liu Article) comprises analog front-end signal acquisition circuits having (M−3) numbers of channels being a first channel analog front-end signal acquisition circuit, a second channel analog front-end signal acquisition circuit, . . . , a seventh channel analog front-end signal acquisition circuit, . . . , and up to a (M−3)th channel analog front-end signal acquisition circuit, and 
the analog front-end signal acquisition circuit of each channel comprises two output ends so that a total number of output ends is 2(M−3)(see FIG. 22.6.2 of the Feb. 2019 Liu Article).
With respect to claim 2, the Feb. 2019 Liu Article teaches that the data compression and sampling block (the data combination and sampling block of the Feb. 2019 Liu Article) comprises 
2(M−3) numbers of choppers (the choppers of the Feb. 2019 Liu Article), each having an input terminal and output end, 
a first adder (one of the adders of the Feb. 2019 Liu Article) and a second adder (the other one of the adders of the Feb. 2019 Liu Article), each having an output end, and 
a first delta-sigma modulator (the DSM1 of the Feb. 2019 Liu Article) and a second delta-sigma modulator (the DSM2 of the Feb. 2019 Liu Article), each having an input end, 
wherein the 2(M−3) numbers of the outputs of the (M−3)-channel analog front-end signal acquisition block are respectively connected to the input terminals of the 2(M−3) choppers (see FIG. 22.6.2 of the Feb. 2019 Liu Article), 
the 2(M−3) numbers of the choppers shifts signals received to M−3 different frequency bands fc,2, . . . , fc,M-3 (see FIG. 22.6.2 of the Feb. 2019 Liu Article), 
output signals of the output ends of the 2(M−3) numbers of the choppers are divided into a first group and a second group (see FIG. 22.6.2 of the Feb. 2019 Liu Article), and 
the two groups of the output signals enter the first adder and the second adder, respectively (see FIG. 22.6.2 of the Feb. 2019 Liu Article), and 
the first adder and the second adder are configured to combine collected signals into two data streams for quantization to realize frequency division multiplexing based data compression (see FIG. 22.6.2 of the Feb. 2019 Liu Article).
With respect to claim 3, the Feb. 2019 Liu Article teaches that the input end of the first delta-sigma modulator (the DSM1 of the Feb. 2019 Liu Article) is connected to the output end of the first adder (one of the adders of the Feb. 2019 Liu Article), the input end of the second delta-sigma modulator (the DSM2 of the Feb. 2019 Liu Article) is connected to the output end of the second adder (the other one of the adders of the Feb. 2019 Liu Article), the first and second delta-sigma modulators quantize data stream obtained by the adders, and transfer the data stream to the computer (6) through the universal serial bus (5), and the computer (6) conducts data processing and imaging (see FIG. 22.6.1 of the Feb. 2019 Liu Article).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Oct. 2019 Liu Article in view of U.S. Patent No. 4,895,163 (Libke).  The Oct. 2019 Liu Article is considered prior art because the foreign priority document, Singapore Patent Application No. 10201809972V, does not appear to support the full subject matter of claim 1 such that it cannot be relied upon as the effective filing date of the claimed invention, the publication date of the Oct. 2019 Liu Article is earlier than the filing date of the present U.S. application, and there are more authors to the Oct. 2019 Liu Article than the inventive entity of the present application.
The Oct. 2019 Liu Article discloses an electrical impedance tomography chip (the EIT IC in FIG. 1 of the Oct. 2019 Liu Article).  Libke discloses that such components are mounted on a PCB (FIG. 7 and cols. 5-6 of Libke).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the components of the EIT IC of the Oct. 2019 Liu Article on a PCB since the PCB fixed the components in a stabilized physical relationship.  According, the combination teaches or suggests that the electrical impedance tomography chip (4) is a printed circuit board (PCB).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the Feb. 2019 Liu Article in view of Libke.  The Feb. 2019 Liu Article is considered prior art because the foreign priority document, Singapore Patent Application No. 10201809972V, does not appear to support the full subject matter of claim 1 such that it cannot be relied upon as the effective filing date of the claimed invention, the publication date of the Feb. 2019 Liu Article is earlier than the filing date of the present U.S. application, and there are more authors to the Feb. 2019 Liu Article than the inventive entity of the present application.
The Feb. 2019 Liu Article discloses an electrical impedance tomography chip (the EIT IC in FIG. 22.6.1 of the Feb. 2019 Liu Article).  Libke discloses that such components are mounted on a PCB (FIG. 7 and cols. 5-6 of Libke).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the components of the EIT IC of the Oct. 2019 Liu Article on a PCB since the PCB fixed the components in a stabilized physical relationship.  According, the combination teaches or suggests that the electrical impedance tomography chip (4) is a printed circuit board (PCB).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0092560 (Holder), in view of U.S. Patent Application Publication No. 2006/0085049 (Cory), and further in view of U.S. Patent No. 5,182,642 (Gersdorff).
Holder teaches an electrical impedance tomography system with frequency division multiplexing based data compression (paragraph 0053 and claim 5 of Holder), comprising electrodes (the electrodes 24 of Holder), connecting line (the substrate 27 with connectors 26 of Holder), an electrical impedance tomography chip (the control unit 30 of Holder), wherein the electrodes (1) comprise M number of identical discrete electrodes E1, E2, . . . EM-1, EM), M is a positive integer that is more than 2 (the electrodes 24 of Holder).
Holder discloses a reconstructor 38 used to carry out EIT reconstruction (paragraph 0059 of Holder).  The reconstructor may be placed in an external entity separate from the control unit 39 (paragraph 0059 of Holder).  Holder teaches that a computer is such an external entity (paragraph 0042 of Holder).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the reconstructor of Holder in a computer since Holder teaches that the reconstructor can be placed in an external entity and Holder teaches on such external entity.  Holder teaches that the communication interface 44 may be a wired link (paragraph 0065 of Holder).  Cory teaches that an USB cable is a suitable wired link between an interface and a computer (paragraph 0046 of Cory). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the USB cable of Cory as the wired link between the interface and computer of Holder since a connection is required and Cory teaches one such connection and/or it is a simple substitution of one known element for another to obtain predictable results.
Gersdorff teaches a data compression and transmission system that compresses, processes and multiplexes, at one site, data having various formats, transmits the data to another site, and effectively regenerate the data as originally formatted (col. 1, lines 15-26 of Gersdorff).  The data compression system is provided in FIG. 22 (cols. 17-19 of Gersdorff).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data compression and transmission system of Gersdorff for transmission of the data from the interface to the computer of the combination since aids in effective and compact transmission of data.
With respect to claim 1, the combination teaches or suggests an electrical impedance tomography system with frequency division multiplexing based data compression (paragraph 0053 and claim 5 of Holder), comprising
electrodes (the electrodes 24 of Holder), 
connecting line (the substrate 27 with connectors 26 of Holder), 
an electrical impedance tomography chip (the control unit 30 of Holder), 
a universal serial bus (the USB cable suggested by Cory), and 
a computer (the computer suggested by paragraph 0042 of Holder), 
wherein the electrodes (1) comprise M number of identical discrete electrodes E1, E2, . . . EM-1, EM), M is a positive integer that is more than 2 (the electrodes 24 of Holder), 
the electrical impedance tomography chip (the control unit 30 of Holder) comprises a clock generator (the clock generator of Gersdorff) having an output end, a current stimulator (the source 34 of Holder is timed (paragraphs 0029, 0058 of Holder) which means that it is connected to the clock) having a clock input end and an output end, an electrode control block (the switch 32 of Holder is timed (paragraphs 0029, 0058 of Holder) which means that it is connected to the clock) having a clock input end, an analog front-end signal acquisition block (the detector 36 of Holder is timed (paragraphs 0029, 0058 of Holder) which means that it is connected to the clock) having a clock input end, and a data compression and sampling block (FIG. 22 of Gersdorff) having a clock input end, 
the output end of the clock generator (the clock generator of Gersdorff) is connected to the clock input ends of the current stimulator (the source 34 of Holder is timed (paragraphs 0029, 0058 of Holder) which means that it is connected to the clock), the electrode control block (the switch 32 of Holder is timed (paragraphs 0029, 0058 of Holder) which means that it is connected to the clock), the analog front-end signal acquisition block (the detector 36 of Holder is timed (paragraphs 0029, 0058 of Holder) which means that it is connected to the clock), and the data compression and sampling block (FIG. 22 of Gersdorff) for generating clock signals required for each part of the chip,
the output end of the current stimulator (the source 34 of Holder) is connected to one end of the M numbers of the electrodes (the electrodes 24 of Holder), respectively, via the electrode control block (the switch 32 of Holder), 
the electrode control block (the switch 32 of Holder) switches the electrodes (the electrodes 24 of Holder) between an current injection mode and a signal acquisition mode and supplies current generated by the current stimulator (the source 34 of Holder) to the electrodes (the electrodes 24 of Holder) that are in the current injection mode to inject a current having a frequency safe for human body and in the meantime, acquires voltage signals from the electrodes (the electrodes 24 of Holder) that are in the signal acquisition mode, and transmits to the analog front-end signal acquisition block (the detector 36 of Holder), 
the analog front-end signal acquisition block (the detector 36 of Holder) comprises analog front-end signal acquisition circuits having (M−3) numbers of channels being a first channel analog front-end signal acquisition circuit, a second channel analog front-end signal acquisition circuit, . . . , a seventh channel analog front-end signal acquisition circuit, . . . , and up to a (M−3)th channel analog front-end signal acquisition circuit (the detector 36 of Holder has at least (M-3) channels), and 
the analog front-end signal acquisition circuit of each channel comprises two output ends so that a total number of output ends is 2(M−3)(FIG. 22 of Gersdorff is shown to split each input into two).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holder, in view of Cory, and further in view of Gersdorff, and further in view of Libke.
The combination teaches or suggests an electrical impedance tomography chip (the control unit 30 of Holder).  Libke discloses that such components are mounted on a PCB (FIG. 7 and cols. 5-6 of Libke).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the components of the control unit of the combination on a PCB since the PCB fixed the components in a stabilized physical relationship.  According, the combination teaches or suggests that the electrical impedance tomography chip (4) is a printed circuit board (PCB).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791